DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-6, 11-15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 4,414,499 to Hedges.
As to claim 1, Hedges teaches a circuit comprising: an isolated power supply configured to generate an output signal in response to an input signal; a signal processing circuit coupled to the isolated power supply and configured to generate a first signal in response to a sense signal; a load manipulator circuit coupled to the signal processing circuit and the isolated power supply and configured to receive the first signal; and a detect circuit coupled to the isolated power supply and configured to generate a second signal in response to the input signal(fig. 2: “17” which is a motor power regulating/processing circuit to generate various power output signals based on input signals, col. 12: lines 61 – col. 13: lines 66 wherein apparatus and method are taught for motor load control and “100” is a motor protection circuit to switch motor power on/off based on sensed motor temperature monitored by temperature sensor “124”).              As to claim 2, Hedges teaches the circuit of claim 1, wherein the sense signal is received from a temperature sensor(fig. 2: “124”).            As to claim 3, Hedges teaches the circuit of claim 2, wherein the temperature sensor (fig. 2: “124”) is embedded in motor (fig. 2: “10”) stator windings(fig. 2: “11” and col. 8: lines 52-53).             As to claims 4-6, Hedges teaches the circuit of claim 1 wherein an apparatus is taught for a motor power regulating/processing circuit to generate various power output signals based on input signals (fig. 2: “17”).            As to claim 11, Hedges teaches the circuit of claim 1 is a measurement circuit, and wherein the second signal is provided to a processor(col. 14: lines 18-28).            As to claim 12, it is rejected as the same reason as claim 1.            As to claim 13, it is rejected as the same reason as claim 3.
As to claim 14-15, they are rejected as the same reason as claims 4-6.
As to claim 19, it is rejected as the same reason as claim 11.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 4,414,499 to Hedges, and in view of USPN 10,230,323 to Suzuki. 
            As to claim 20, Hedges teaches a device comprising: the circuit comprising: an isolated power supply configured to generate an output signal in response to an input signal; a signal processing circuit coupled to the isolated power supply and configured to generate a first signal in response to a sense signal; a load manipulator circuit coupled to the signal processing circuit and the isolated power supply and configured to receive the first signal; and a detect circuit coupled to the isolated power supply and configured to generate a second signal in response to the input signal(Hedges fig. 2: “17” which is a motor power regulating/processing circuit to generate various power output signals based on input signals, col. 12: lines 61 – col. 13: lines 66 wherein apparatus and method are taught for motor load control and “100” is a motor protection circuit to switch motor power on/off based on sensed motor temperature monitored by temperature sensor “124”). 
Hedges does not teach a processor; a memory module coupled to the processor; and a circuit coupled to the processor and the memory module.
Suzuki teaches a processor; a memory module coupled to the processor; and a circuit coupled to the processor and the memory module(Suzuki col. 10: lines 27-32).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Suzuki into Hedges since Hedges suggests a motor control system and Suzuki suggests the beneficial use of a computer processor/memory for a motor control system in the analogous art of motor control technology. 
The motivation for this comes from the fact that Suzuki teaches a computer processor/memory for a motor control system which can be used to improve the motor control system disclosed by Hedges.
As to claim 21, Hedges teaches a system comprising: a load(fig. 2: “10”); a sensor coupled(fig. 2: “124”)  to the load (fig. 2: “10”) and configured to generate a sense signal; a circuit (fig. 2: “100”) coupled to the sensor, the circuit comprising: an isolated power supply configured to generate an output signal in response to an input signal; a signal processing circuit coupled to the isolated power supply and configured to generate a first signal in response to the sense signal; a load manipulator circuit coupled to the signal processing circuit and the isolated power supply and configured to receive the first signal; and a detect circuit coupled to the isolated power supply and configured to generate a second signal in response to the input signal(Hedges fig. 2: “17” which is a motor power regulating/processing circuit to generate various power output signals based on input signals, col. 12: lines 61 – col. 13: lines 66 wherein apparatus and method are taught for motor load control and “100” is a motor protection circuit to switch motor power on/off based on sensed motor temperature monitored by temperature sensor “124”).
 Hedges does not teach a processor coupled to the circuit and configured to receive the second signal, the processor configured to provide control signals to the inverter, wherein the drive signal generated by the inverter is controlled based at least partially on the control signals, an inverter configured to provide a drive signal to the load.
Suzuki teaches a processor coupled to the circuit and configured to receive the second signal, the processor configured to provide control signals to the inverter, wherein the drive signal generated by the inverter is controlled based at least partially on the control signals, an inverter configured to provide a drive signal to the load(Suzuki fig. 6: “39”, “40”, “45a”, “46”  ).
            Thus, it would have been obvious to one of ordinary skill in the art before the 

effective filing date of the claimed invention to implement the teachings of Suzuki into Hedges since Hedges suggests a motor control system and Suzuki suggests the beneficial use of a computer processor for inverter control in the analogous art of motor control technology. 
The motivation for this comes from the fact that Suzuki teaches a computer processor for inverter control which can be used to improve the motor control system disclosed by Hedges.


Allowable Subject Matter
7. 	Claims 7-10, 16-18 are objected to as being dependent upon the rejected base claims 1, 12, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 6,434,505 to Koepke discloses a motor control system having means to determine motor stator winding temperature.
9.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/DAVID LUO/Primary Examiner, Art Unit 2846